Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 4-15-2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-15, 17, 19-24, 26, & 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious optically coupling a frequency-shifted feedback (FSF) laser system to the interferometer; measuring an optical path length of the one or more optical paths with the FSF laser system; uncoupling the FSF laser system from the interferometer; and optically coupling the AOM laser frequency shifter system to the interferometer after the FSF laser system is uncoupled, in combination with the rest of the limitations of the claim. 
Claims 2-5 are allowable based upon their dependency.
As to Claim 6 the prior art of record, taken alone or in combination, fails to disclose or render obvious  optically coupling a frequency-shifted feedback (FSF) laser system to the interferometer; measuring an optical path length of the one or more optical paths with the FSF laser system; uncoupling the FSF laser system from the interferometer; and optically coupling the AOM laser frequency shifter system to the interferometer after the FSF laser system is uncoupled, in combination with the rest of the limitations of the claim. 
Claims 7-10 are allowable based upon their dependency.
As to Claim 11 the prior art of record, taken alone or in combination, fails to disclose or render obvious a frequency-shifted feedback (FSF) laser system, wherein the FSF laser system is optically coupled to the interferometer to measure an optical path length of the one or more optical paths, wherein the FSF laser system is uncoupled from the interferometer after measuring the optical path length of the one or more optical paths, wherein the AOM laser frequency shifter system is optically coupled to the interferometer after the FSF laser system is uncoupled, in combination with the rest of the limitations of the claim. 
Claims 12-15, 17, & 19 are allowable based upon their dependency.
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious optically coupling a frequency-shifted feedback (FSF) laser system to the interferometer; measuring an optical path length of the one or more optical paths with the FSF laser system; uncoupling the FSF laser system from the interferometer; optically coupling the AOM laser frequency shifter system to the interferometer after the FSF laser system is uncoupled; and acquiring an interferogram of a sample in the interferometer with the at least one frequency-shifted beam, in combination with the rest of the limitations of the claim. 
Claims 21-24, 26, & 28 are allowable based upon their dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
May 18, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886